      Case: 1:19-cv-00561 Document #: 47 Filed: 12/02/19 Page 1 of 2 PageID #:251




                               UNITED STATES DISTRICT COURT
                                   Northern District of Illinois
                                   219 South Dearborn Street
                                     Chicago, Illinois 60604

Thomas G. Bruton                                                                    312-435-5670
Clerk




Date 12/2/19


Dorothy Brown, Clerk
Circuit Court of Cook County
Richard J. Daley Center
50 W. Washington Street
Chicago, IL 60602

Re: Prelipceanu v. Jumio Corporation
USDC Case Number: 19cv561
Circuit Court Case Number: 2018CH15833


Dear Clerk:


A certified copy of an order entered on 12/2/19 by the Honorable Gabriel A. Fuentes, remanding
the above-entitled case back to the Circuit Court of Cook County, Illinois is herewith transmitted
to you for your files.


                                             Sincerely yours,
                                             Thomas G. Bruton, Clerk

                                             By: /s/ Greg Young
                                                Deputy Clerk




Enclosure(s)




Rev. 10/05/2016
Case: 1:19-cv-00561 Document #: 47 Filed: 12/02/19 Page 2 of 2 PageID #:251
